Appeal from a judgment of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), rendered October 31, 2002. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Same memorandum as in People v McCoy (21 AD3d 1275 [2005]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Pine, JJ.